DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Debyser (WO 2015/177167 A1). 
Debyser discloses a method for producing a fluorescent effervescent beverage (page 5, Iines 3-6, page. 12, Iines 25-28) comprising mixing a fluorescent agent (pg. 19, In 2-3: llluzoon (Riboflavin)) with an effervescent beverage (pg. 19, In 8-9: green glowing cloud both in still water, sparkling water or transparent beer) and exposing the mixture to a light having an emission spectrum of about 100-500 nm (pg. 10, In 5: Riboflavin emits light of wavelength 450nm when exposed to UV light of wavelength 350nm; pg. 16, In 9-14: releasing into said beverage a fluorescent dye comprised in a colloidal medium and/or a fluorescent dye comprised in a means of generating effervescence; (b) exposing said beverage to UV light), thereby producing a fluorescent effervescent beverage (pg. 19, In 8-9: green glowing cloud both in still water, sparkling water or transparent beer).
Debyser discloses effervescent beverage is beer (pg. 19, In 8-9: transparent beer).
Debyser discloses that fluorescent agent is riboflavin (pg. 19, In 2-3: llluzoon (Riboflavin)).
Debyser discloses that the beverage is further mixed with vitamin B2 (pg. 3, In 15: riboflavin (vitamin B2); pg. 19, In 2-3: llluzoon (Riboflavin)).
Regarding Claim 1, Debyser discloses a fluorescent beer (pg. 12, In 25-28: For example, a fluorescent emulsion especially when provided at appropriate liquid density, can arrange itself in ghostly shades or a cloud resembling shining smoke, which will form a visually attractive contrast against a transparent beverage, preferably in this instance being beer or cider) comprising riboflavin content (pg. 19, In 2-3: llluzoon (Riboflavin)) and concentrations of an additive comprising riboflavin (llluzoon (Riboflavin) concentration range: 0.1-30 mg/L, preferably 0.5-15 mg/L, more preferably 1-10 mg/L, most preferably 3-8 mg/L), but does not disclose wherein the riboflavin content is 0.033-0.17 mg/ml. However, it would have been obvious to one with skill in the art to prepare a fluorescent beer as disclosed utilizing various amounts of riboflavin content, in order to optimize the fluorescent effect and flavor.
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Regarding Claim 2, Debyser discloses a fluorescent beer similar to the fluorescent beer of claim 1 (pg. 12, In 25-28), but does not disclose wherein the beer has about 0.05 mg/ml to 0.13 mg/ml of riboflavin content. However, it would have been obvious to one with skill in the art to prepare a fluorescent beer as disclosed utilizing various amounts of riboflavin content, in order to optimize the fluorescent effect and flavor.
Regarding Claims 3-5, Debyser discloses a fluorescent beer similar to the fluorescent beer of claim 1 (pg. 12, In 25-28), and further discloses wherein the beer fluoresces when exposed to light having an emission spectrum of about 100-500 nm/350-475 nm/about 445nm (pg. 10, In 5: Riboflavin emits light of wavelength 450nm when exposed to UV light).
Regarding Claim 6, Debyser discloses a fluorescent beer similar to the fluorescent beer of claims 1-5, as disclosed above, wherein the beverage is further mixed with vitamin B2 (pg. 3, In 15: riboflavin (vitamin B2); pg. 19 In 2-3: llluzoon (Riboflavin)).

Claims 19, 21, 25-28, 30-31  are rejected under 35 U.S.C. 103 as being unpatentable over Debyser (WO 2015/177167 A1) in view of Zhou (CN 1531876 A) and  Beeriety (How Beer is Made).
Regarding Claim 19, Debyser discloses a method for producing (pg. 5, In 3-6) a fluorescent beer (pg. 12, In 25-28) comprising adding riboflavin (pg. 19, In 2-3: llluzoon (Riboflavin)), but does not disclose adding riboflavin to a wort of a beer brewing process; fermenting the mixture to produce ethanol and carbon dioxide from the wort; and producing a beer having about 0.005-0.17 mg/ml of riboflavin content.
However, Zhou discloses producing a fluorescent beer by adding a fluorescent agent during the brewing process (pg. 4, para 5: Fluorescent drinks are mainly alcoholic beverages such as beer. In the brewing process of beer and other alcoholic beverages, the brewing ingredients are applied with the gene expression of green fluorescent protein (GFP) or its optimized mutant (synthetic fusion protein), thereby brewing fluorescent beer). It would have been obvious to one with skill in the art to utilize the method disclosed by Debyser wherein the fluorescent agent (riboflavin) is added during the brewing process, as disclosed by Zhou, in order to optimize methods of production of fluorescent beer and including various amounts of riboflavin content, in order to optimize the fluorescent effect and flavor. Additionally, Beeriety discloses the various stages of the brewing process, including wort, and fermenting the mixture to produce ethanol and carbon dioxide from the wort (pg. 3, para 1-3). It would have been obvious to one with skill in the art to utilize the method disclosed by Debyser in view of Zhou, wherein the fluorescent agent (riboflavin) is added to various stages of the brewing process, including the wort as disclosed by Beeriety, in order to optimize the addition of additional ingredients into the brewing process.
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding Claim 26, Debyser in view of Zhou in further view of Beeriety disclose a method similar to the method of claims 19-24, as disclosed above, but does not disclose wherein the riboflavin is added in combination with one or more bioluminescent compounds selected from the group consisting of green fluorescent protein. However, Zhou further discloses wherein similar fluorescent drinks are prepared with green fluorescent protein (pg. 4, para 5: Fluorescent drinks are mainly alcoholic beverages such as beer. In the brewing process of beer and other alcoholic beverages, the brewing ingredients are applied with the gene expression of green fluorescent protein (GFP) or its optimized mutant (synthetic fusion protein), thereby brewing fluorescent beer). It would have been obvious to one with skill in the art to utilize the method disclosed wherein other fluorescent agents are added in combination with riboflavin to optimize the fluorescent effect.
Regarding Claim 27, Debyser in view of Zhou in further view of Beeriety disclose a method similar to the method of claims 19-24, as disclosed above, and Debyser further discloses wherein the beverage may contain additional flavoring agents including vanilla extract (vanillin) (pg. 10, In 21-25: Vanillin), but does not disclose adding in combination. It would have been obvious to one with skill in the art to utilize the method disclosed utilizing additional disclosed flavoring agents wherein other agents are added in combination with riboflavin to simplify the production process.
Further in regard to claims 19 and 28-31, one of ordinary skill in the art would have been motivate to employ any conventional method steps involved in the preparation of beer.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding riboflavin content/concentration, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further In response to Applicant’s arguments , it is noted that Zhou discloses producing a fluorescent beer by adding a fluorescent agent during the brewing process. Applicant is further directed to the following passage in MPEP:
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.
II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791